Exhibit 10.16.1


AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of
March 6, 2017 (the “Amendment”), by and between Aerie Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) and Thomas Mitro (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of July 31, 2013, which was amended and restated effective as
of December 18, 2013 (the “Employment Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:
1.
The Company and the Executive hereby agree to modify and amend Sections 9(c)(ii)
and 9(c)(iv) of the Employment Agreement such that all references to “12 months”
shall be deleted and replaced with “18 months”.

2.
Section 9(c)(iii) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

“the Company shall pay Executive a Performance Bonus in an amount equal to 1.5
times the greater of (1) the target bonus for the applicable calendar year; and
(2) the average of the Performance Bonus received by Executive for the two years
immediately preceding termination.”
3.
For the sake of clarity, all other terms and conditions of the Employment
Agreement other than as modified herein shall remain in full force and effect.

4.
This Amendment may be executed by .pdf or facsimile signatures in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

[signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.




AERIE PHARMACEUTICALS, INC.
 
 
/s/ Richard Rubino
By: Richard Rubino
Title: Chief Financial Officer
 
 
EXECUTIVE


/s/ Thomas Mitro
Thomas Mitro






